IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-68,022-01


EX PARTE JAMAAL LEE BANKS, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER F-2004-1209-A IN THE 16TH JUDICIAL DISTRICT COURT
DENTON COUNTY


 Per curiam.  Womack and Johnson, JJ. would grant.


O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. 
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of
murder and sentenced to twenty-five years' imprisonment.  The Second Court of Appeals
affirmed his conviction.  Banks v. State, No. 02-05-118-CR (Tex. App.-Fort Worth, delivered
October 5, 2006).
	Applicant alleges his counsel abandoned his appeal and will not give him access to
transcripts to further his appeal.  The trial court recommends that this Court grant Applicant
an out-of-time petition for discretionary review.  
	Applicant has, however, failed to request an out-of-time petition for discretionary
review and has failed to allege any prejudice in his application.  A limited showing of prejudice
must be shown before an Applicant can obtain an out-of-time petition for discretionary review. 
Ex Parte Crow, 180 S.W.3d 135 (Tex. Crim. App. 2005).  Therefore, we deny relief.

DELIVERED:  September 12, 2007
DO NOT PUBLISH